DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3-10, 14 are objected to because of the following informalities:  because the claims set filed on 12/22/2021 was indicated to application No. 16/849359. The examiner considered as a typo.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, recites “the sock”, line 3, renders the claim indefinite because it is unclear referring to as “the sandal sock or something else”?

Claim 1, recites “the outer edge of hell region of the sandal, line 6” is lack of antecedent basis.   
Claim 1, recites “the length and width of the upper sandal surface, sandal sole”, renders the claim indefinite because it is unclear whether applicant referring to a length and width of an upper surface of a sandal sole or the sandal?  (it is very confusing).  For the purpose of the examination and as best understood, the limitation is interpreted to means that “a length and width of the upper surface of the sandal”.
Notes: applicant must be consisted on the terms “the sandal sock” and “sandal” because they are easily mixed up from one another.
Claim 14, recites “a sandal having upper and lower surface, line 1” renders the claim indefinite because it is unclear it is similar to a sandal as in claim 1, line 3.
Claim 7, recites “principally an outer edge of a toe region of the sandal and the outer edge of hell region of the sandal”, renders the claim indefinite because it is an outer edge of a toe region and the outer edge of hell region of the “sandal sock or sandal sole”.  For the purpose of examination and as best understood the limitation is interpreted to means that “”.
Claims 1, 7, lines 6-7, recites “the outer edge is capable of contacting the outer edge of the sandal”, it is confusing that the outer edge is belong to the sandal sock or the sandal sole?

Claims 3-10, 14 are dependent of claim 1 and are likewise indefinite.
Claims 8-10 are dependent of claim 7 and are likewise indefinite.


Allowable Subject Matter
Claims 1, 3-10, 14 would be allowable if rewritten to overcome the 112(b) rejection above.

Response to Arguments
Applicant’s arguments with respect to claim(s) 12/22/2021 have been considered but are moot in view of the new ground as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Timothy K Trieu/Primary Examiner, Art Unit 3732